DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The above claim does not fairly further limit claim 12 from which it depends since the claim recites all of the actuator means already included in the means plus function language of claim 12, from which this claim depends, making this claim  no more limiting than claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 14-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of US 5,533,592 to Lamoureux (Lamoureux). The APA, at paragraphs [0008]-[0010] of the specification for example, teach that at the time the invention was filed it was known in the art to employ a circular monorail supporting on or more stave positioning hoists within a blast furnace, however the APA does not teach the circular monorail comprising 4 arc portions connected by a rotatable connection allowing for the folding and unfolding of the monorail to reduce the dimension of the monorail structure in at least one direction. Lamoureux teaches that at the time the invention  was filed it was known to  employ foldable scaffolding, (frame 24 of Lamoureux) in order to allow for the fitting of the structure through access holes in a structure .   
With respect to claim 2, the sections of Lamoureux are of equal length. (see figure 1 for example)
With respect to claim 3, when folded, the connections (50) of the upper and lower areas of Lamoureux would be “in proximity” while the side connections would be “far apart”.
With respect to claims 4 and 5, the connections of Lamoureux are pin connections (see col. 3 lines 1-4 for example) with a parallel axis.
With respect to claims 10, 11, 16 and 17, the structure of Lamoureux includes locking members, reinforcements and abutment members (see figure 1 for example).
Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest 

Response to Arguments
Applicant's arguments filed on 8/2/2021 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s amendments filed on 8/2/2021 are sufficient to overcome the previously advanced rejection of claim 11 under 35 USC 112(b). This rejection has been withdrawn.
However, Applicant’s argument that claim 13 is properly further limiting over claim 12 is not persuasive since claim 13 merely recites that the actuator be one of a hydraulic, pneumatic or electric actuator, where this is the entire description and meaning of an actuator given in the specification and accorded “means plus function” definition with respect to claim 12. Calim 12 thereby already recites that the “actuating means” be one of a hydraulic, pneumatic or electric actuator and is thereby no more limiting than claim 12 from which it depends.
Applicant’s argument that the monorail system of SU 1196378, constituting the admitted prior art of the instant disclosure (APA) is different than that of the instant claims since the apparatus of the APA cannot be folded and unfolded thereby necessitating a complex installation process is not persuasive since as stated in the above rejection, Lamoureux is properly combined with the teachings of the APA to show that foldable monorail systems usable in blast or shaft furnace environments were known at the time the invention was filed.
Applicant’s argument that Lamoureux only recites a blast furnace once in its disclosure and is thereby not appropriate for use in a blast furnace is also not persuasive. As admitted by 
Applicant’s further argument that here would be no need for one of ordinary skill in the art to look to improve upon the APA for installation in a blast furnace is also not persuasive since Lamoureux is clearly and specifically directed to installing repair or refurbishment stations within structures of the type including shaft furnaces and improves upon systems that mimic the APA by allowing the structure to be folded, inserted within the structure and then unfolded.
Applicant’s further argument that Lamoureux requires a separate supporting structure is also not persuasive art least because the claim language of the instant claims does not prohibit any additional support, and in fact implicitly requires such a support in claim 15 for example, where suspension cables and a suspension means are attached to the monorail.
Applicant’s further argument that there is a difference in function between the claims and Lamoureux is also not persuasive since both are directed to insertion and removal of structures from within a larger structure through the folding and unfolding of the device. 
Finally Applicant’s argument that Lamoureux does not teach the specific rotational or articulation arrangements of the instant claims is not persuasive since the claims dealing with these particularly (claims 7 and 12) have been indicated as allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk